UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1355



In re:   VINCENT SHAMONT ROGERS,




                Petitioner.



    On Petition for Writ of Mandamus.       (7:08-cr-00216-MGL-2)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Vincent Shamont Rogers, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Vincent   Shamont   Rogers    petitions   for    a   writ   of

mandamus, alleging that the district court has unduly delayed in

ruling on his motion for a new trial.        He seeks an order from

this court directing the district court to act.           We find that

the present record does not reveal undue delay in the district

court.   Accordingly, we grant leave to proceed in forma pauperis

and deny the mandamus petition.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                     PETITION DENIED




                                  2